Title: [To Thomas Jefferson from Philip Mazzei, 5 December 1779]
From: Mazzei, Philip
To: Jefferson, Thomas


  [Nantes, 5 Dec. 1779. Mazzei’s “Representation” of his conduct as agent for Virginia in Europe states that in a letter of this date, his second dispatch to TJ, “he foretold, that we ought not to expect any good from the Irish commotions, and signified his reasons for such a conjecture, which he confirmed in letter 11, dated Paris, April 10th 1780,” q.v., below (Marraro, Mazzei, p. 88). Though four copies of this letter were sent, none has been found (same, p. 11); one copy certainly reached TJ, for it was acknowledged in TJ’s letter to Mazzei of 31 May 1780.]
